Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 05/27/2021.
Claims 1-20 are pending in this Office Action. Claims 1, and 11 are independent claims.
Priority
Applicant’s claim for the benefit of a prior-filed applications 16451829, filed 06/25/2019, now U.S. Patent #11036547; 16451829 is a continuation of 15266177, filed 09/15/2016, now U.S. Patent #10338961; and 15266177 is a continuation of 14089588, filed 11/25/2013, now U.S. Patent #9449018, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11036547. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 11036547 discloses more details in logic assets with the application scenario.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claims 1-20 of the instant application is fully disclosed by the U.S. Patent No. 11036547.

The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in U.S. Patent No. 11036547.
Instant Application
U.S. Patent No. 11036547
1. A computer-implemented method when executed on data processing hardware causes the data processing hardware to perform operations comprising: 
receiving a first operation request specifying an operation to perform on a file residing in a distributed file system, 
the operation specified by the first operation request comprising an operation type from among a plurality of different operation types; 

waiting a threshold amount of time after receiving the first operation request before requesting the distributed file system to perform the operation on the file; 
after receiving the first operation request and before the threshold amount of time is satisfied, 
receiving one or more additional operation requests specifying operations to perform;



determining that each operation specified by the one or more additional operation requests
comprises the same operation type as the operation specified by the first operation request, 


grouping the first operation request and each of the one or more additional operation requests into a group of operation requests; 





after grouping the first operation request and the one or more additional operation requests into the group of operation requests, 
determining the threshold amount of time is satisfied; and 
in response to determining the threshold amount of time is satisfied, 
sending a single request to the distributed file system requesting performance of each operation specified by the operation requests in the group of operation requests.






2. The computer-implemented method of claim 1, wherein the operation type comprises one or more of a file copy operation, a file deletion operation, or a file merge operation.
3. The computer-implemented method of claim 1, wherein each of the received operation requests comprise a priority indicating an urgency of the respective operation request.
4. The computer-implemented method of claim 1, wherein the operations further comprise: 
determining that a particular operation request should be divided into two or more divided operation requests; and 
dividing the particular operation request into two or more operation requests.
5. The computer-implemented method of claim 1, wherein each of the received operation requests comprises a process association indicating a particular process of the respective operation request.
6. The computer-implemented method of claim 5, wherein the operations further comprise: 
determining that the particular process of the respective operation request has terminated; and 
in response to determining that the particular process of the respective operation request has terminated, sending a request to execute the respective operation request.
7. The computer-implemented method of claim 1, wherein sending the single request comprises sending a remote procedure call.
8. The computer-implemented method of claim 1, wherein each of the received operation requests comprises a soft deadline and a hard deadline to execute the corresponding operation specified by the operation request.



















































9. The computer-implemented method of claim 8, wherein the operations further comprise: 
identifying an operation request specifying an operation that will not be executed by the soft deadline of the identified operation request; 
notifying a requestor associated with the identified operation request that the operation will not be complete before the soft deadline; and 
continuing execution of the operation specified by the identified operation request.





10. The computer-implemented method of claim 8, wherein the operations further comprise: 
identifying an operation request specifying an operation that will not be executed by the hard deadline of the identified operation request; and 
aborting execution of the operation specified by the identified operation request.
1. A computer-implemented method comprising: 


receiving, by a data processing apparatus, a plurality of file operation requests, 
each file operation request representing a request to perform an operation on at least one file maintained in a distributed file system and corresponding to a priority and to an operation type; 









selecting, by the data processing apparatus, a particular file operation request of the plurality of file operation requests based on the priority of the particular file operation request relative to the priorities of the plurality of file operation requests; 
in response to selecting the particular file operation request of the plurality of file operation requests based on the priority of the particular file operation request relative to the priorities of the plurality of file operation requests, 


selecting, by the data processing apparatus, a group of file operation requests to be performed together with the particular file operation request, 
the group of file operation requests having a common operation type with the operation type of the selected particular file operation request; and 








sending, by the data processing apparatus, a single request to perform both the selected group of file operation requests and the selected particular file operation request.
















































2. The method of claim 1, further comprising, prior to sending the single request: 
determining that the group of file operation requests having the common operation type with the operation type of the particular file operation request is less than a predetermined number of file operation requests; and 
in response to determining that the group of file operation requests having the common operation type with the operation type of the particular file operation request is less than the predetermined number of file operation requests, 
waiting to receive additional file operation requests having the common operation type with the operation type of the particular file operation request.

3. The method of claim 1, wherein at least one file operation request of the plurality of file operation requests comprises a hard deadline.

4. The method of claim 3, further comprising aborting the at least one file operations request of the plurality of file operation requests when the at least one file operation request is not completed by the hard deadline.

5. The method of claim 3, wherein selecting the particular file operation request of the plurality of file operation requests based on the priority of the particular file operation request relative to the priorities of the plurality of file operation requests comprises: 
ordering the plurality of file operation requests in ascending order according to a timestamp for each file operation request in the plurality of file operation requests; 
promoting the at least one file operation request of the plurality of file operation requests including the hard deadline to the beginning of the order of the plurality of file operation requests; and 
selecting the highest priority request of the plurality of file operation requests as the particular file operation request.

6. The method of claim 3, further comprising: 

identifying a file operation request that will not be completed by a soft deadline associated with the identified file operation request; 
notifying a requestor associated with the identified file operation request that the identified file operation request will not be completed before the soft deadline; and 
continuing the at least one file operation request of the plurality of file operation requests with the hard deadline when the operation associated with the identified file operation request is not completed by the soft deadline associated with the identified file operation request.










7. The method of claim 1, further comprising: 
determining that a particular process associated with a file operation request of the plurality of file operation requests has terminated; and 
sending a request to execute the file operation request associated with the particular process.

8. The method of claim 1, wherein sending the single request including the group of file operation requests and the particular file operation request further comprises sending a remote procedure call.

9. The method of claim 1, wherein the operation type comprises one or more of a file copy, a file deletion, or a file merge.

11. A system comprising: 
data processing hardware; and 
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed by the data processing hardware cause the data processing hardware to perform operations comprising: 
receiving a first operation request specifying an operation to perform on a file residing in a distributed file system, 
the operation specified by the first operation request comprising an operation type from among a plurality of different operation types; 

waiting a threshold amount of time after receiving the first operation request before requesting the distributed file system to perform the operation on the file; 
after receiving the first operation request and before the threshold amount of time is satisfied, 
receiving one or more additional operation requests specifying operations to perform;

determining that each operation specified by the one or more additional operation requests
comprises the same operation type as the operation specified by the first operation request, 


grouping the first operation request and each of the one or more additional operation requests into a group of operation requests; 





after grouping the first operation request and the one or more additional operation requests into the group of operation requests, 
determining the threshold amount of time is satisfied; and 
in response to determining the threshold amount of time is satisfied, 
sending a single request to the distributed file system requesting performance of each operation specified by the operation requests in the group of operation requests.

 

10. A system comprising: 
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 



receiving a plurality of file operation requests, each file operation request representing a request to perform an operation on at least one file maintained in a distributed file system and corresponding to a priority and to an operation type; 








selecting a particular file operation request of the plurality of file operation requests based on the priority of the particular file operation request relative to the priorities of the plurality of file operation requests; 
in response to selecting the particular file operation request of the plurality of file operation requests based on the priority of the particular file operation request relative to the priorities of the plurality of file operation requests, 

selecting a group of file operation requests to be performed together with the particular file operation request, the group of file operation requests having a common operation type with the operation type of the selected particular file operation request; and 









sending a single request to perform both the selected group of file
12. The system of claim 11, wherein the operation type comprises one or more of a file copy operation, a file deletion operation, or a file merge operation.
13. The system of claim 11, wherein each of the received operation requests comprise a priority indicating an urgency of the respective operation request.
14. The system of claim 11, wherein the operations further comprise: 
determining that a particular operation request should be divided into two or more divided operation requests; and 
to dividing the particular operation request into two or more operation requests.
15. The system of claim 11, wherein each of the received operation requests comprises a process association indicating a particular process of the respective operation request.
16. The system of claim 15, wherein the operations further comprise: 
determining that the particular process of the respective operation request has terminated; and 
in response to determining that the particular process of the respective operation request has terminated, sending a request to execute the respective operation request.
17. The system of claim 11, wherein sending the single request comprises sending a remote procedure call.
18. The system of claim 11, wherein each of the received operation requests comprises a soft deadline and a hard deadline to execute the corresponding operation specified by the operation request.















































19. The system of claim 18, wherein the operations further comprise: 
identifying an operation request specifying an operation that will not be executed by the soft deadline of the identified operation request; 
notifying a requestor associated with the identified operation request that the operation will not be complete before the soft deadline; and 
continuing execution of the operation specified by the identified operation request.





20. The system of claim 18, wherein the operations further comprise: 
identifying an operation request specifying an operation that will not be executed by the hard deadline of the identified operation request; and 
aborting execution of the operations specified by the identified operation request.










































11. The system of claim 10, wherein the operations further comprise, prior to sending the single request: 
determining that the group of file operation requests having the common operation type with the operation type of the particular file operation request is less than a predetermined number of file operation requests; and 
in response to determining that the group of file operation requests having the common operation type with the operation type of the particular file operation request is less than the predetermined number of file operation requests, waiting to receive additional file operation requests having the common operation type with the operation type of the particular file operation request.

12. The system of claim 10, wherein at least one file operation request of the plurality of file operation requests comprises a hard deadline.

13. The system of claim 12, wherein the operations further comprise aborting the at least one file operations request of the plurality of file operation requests when the at least one file operation request is not completed by the hard deadline.

14. The system of claim 12, wherein selecting the particular file operation request of the plurality of file operation requests based on the priority of the particular file operation request relative to the priorities of the plurality of file operation requests comprises: 
ordering the plurality of file operation requests in ascending order according to a timestamp for each file operation request in the plurality of file operation requests; 
promoting the at least one file operation request of the plurality of file operation requests including the hard deadline to the beginning of the order of the plurality of file operation requests; and 
selecting the highest priority request of the plurality of file operation requests as the particular file operation request.

15. The system of claim 12, wherein the operations further comprise 
identifying a file operation request that will not be completed by a soft deadline associated with the identified file operation request; 
notifying a requestor associated with the identified file operation request that the identified file operation request will not be completed before the soft deadline; and 

continuing the at least one file operation request of the plurality of file operation requests with the hard deadline when the operation associated with the identified file operation request is not completed by the soft deadline associated with the identified file operation request.










16. The system of claim 10, wherein the operations further comprise: 
determining that a particular process associated with a file operation request of the plurality of file operation requests has terminated; and 
sending a request to execute the file operation request associated with the particular process.

17. The system of claim 10, wherein sending the single request including the group of file operation requests and the particular file operation request further comprises sending a remote procedure call.

18. The system of claim 10, wherein the operation type comprises one or more of a file copy, a file deletion, or a file merge.

Instant Application
U.S. Patent No. 11036547
1. A computer-implemented method when executed on data processing hardware causes the data processing hardware to perform operations comprising: 


receiving a first operation request specifying an operation to perform on a file residing in a distributed file system, the operation specified by the first operation request comprising an operation type from among a plurality of different operation types; 
waiting a threshold amount of time after receiving the first operation request before requesting the distributed file system to perform the operation on the file; 
after receiving the first operation request, receiving one or more additional operation requests specifying operations to perform, 
each operation specified by the one or more additional operation requests comprising the same operation type as the operation specified by the first operation request, 
wherein the one or more additional operation requests are received before the threshold amount of time is satisfied; 
grouping the first operation request and each of the one or more additional operation requests into a group of operation requests; 
after grouping the first operation request and the one or more additional operation requests into the group of operation requests, determining the threshold amount of time is satisfied; and 










in response to determining the threshold amount of time is satisfied, sending a single request to the distributed file system requesting performance of each operation specified by the operation requests in the group of operation requests.















2. The computer-implemented method of claim 1, wherein the operation type comprises one or more of a file copy operation, a file deletion operation, or a file merge operation.

19. A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: 
receiving a plurality of file operation requests, 
each file operation request representing a request to perform an operation on at least one file maintained in a distributed file system and corresponding to a priority and to an operation type; 













selecting a particular file operation request of the plurality of file operation requests based on the priority of the particular file operation request relative to the priorities of the plurality of file operation requests; 
in response to selecting the particular file operation request of the plurality of file operation requests based on the priority of the particular file operation request relative to the priorities of the plurality of file operation requests, 
selecting a group of file operation requests to be performed together with the particular file operation request, 
the group of file operation requests having a common operation type with the operation type of the selected particular file operation request; and 
sending a single request to perform both the selected group of file operation requests and the selected particular file operation request.

20. The non-transitory computer-readable medium of claim 19, wherein the operations further comprise, prior to sending the single request: 
determining that the group of file operation requests having the common operation type with the operation type of the particular file operation request is less than a predetermined number of file operation requests; and 
in response to determining that the group of file operation requests having the common operation type with the operation type of the particular file operation request is less than the predetermined number of file operation requests, 
waiting to receive additional file operation requests having the common operation type with the operation type of the particular file operation request..



“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.

Allowable Subject Matter
Claims 1-20 are objected to as being subjected to rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No 11036547. 
The claims 1-20 would be allowable if the above rejections are withdrawn as a necessity to a filing of terminal disclaimer against the U.S. Patent No 11036547. 
The following is the Examiner's statement of reasons for allowance:
In light of prosecution histories of the series of parent applications and current endeavor on the instant application, thorough searches and investigations on prior art have been conducted on the domains (PE2E, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.).
However, no references previously cited or newly searched are considered the closest art disclosing partially the subject matters recited in the instant application, especially on the subject matters of generating complex two-dimensional graphical hierarchies for more convenient processing and/or storage, a complex two-dimensional graphical hierarchy being in a form of a tree hierarchy.

Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
October 7, 2022